Citation Nr: 0619510	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-21 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for disability of the 
hips as secondary to service-connected disability of the 
knees.

2.  Entitlement to service connection for a skin disability 
of the hands, face, and ears, including actinic keratoses and 
squamous cell carcinoma, claimed as due to exposure to 
radiation.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1958 to February 1962.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2003 rating decision by the Portland Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran's June 2004 
VA Form-9 limited his appeal to the issues stated on the 
preceding page.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran asserts that he has a bilateral hip disorder that 
is related to his service-connected knee disabilities.  
October 2002 VA X-rays revealed degenerative joint disease of 
the hips.  Whether such disability is related to his service 
connected knee disabilities is a medical question that 
requires medical expertise.  Hence, a VA medical examination 
to address that nexus question is necessary.

The veteran claims that he suffers from skin disorders as a 
result of exposure to radiation while serving in the Marshall 
Islands (Kwajalein) from 1961-62.  Records indicate that the 
veteran's skin cancer was diagnosed in the 1990s.

Although the veteran does not meet the definition of a 
"radiation-exposed veteran," 38 C.F.R. § 3.311(b) provides a 
listing of radiogenic diseases, i.e., diseases which may be 
induced by ionizing radiation.  These diseases (including 
skin cancer), while not accorded the benefit of the 
regulations regarding presumptive service connection, have 
been determined to be potentially radiogenic in nature, and 
may be referred to the Under Secretary for Benefits for a 
determination as to whether it is at least as likely as not 
that the veteran's listed disease resulted from exposure to 
radiation in service.

If a veteran who does not meet the definition of a radiation-
exposed veteran develops a radiogenic disease following his 
separation from service, and it is asserted that the disease 
resulted from exposure to ionizing radiation during service, 
an assessment must be made as to the size and nature of the 
radiation dose.  In this case, since the veteran did not 
participate in atmospheric nuclear weapons testing or in the 
occupation of Hiroshima and Nagasaki, the dose estimate 
procedures outlined under 38 C.F.R. § 3.311(a)(2)(iii) are 
for application.  All of the veteran's pertinent records must 
be forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  Here, in 
December 2002 the NPRC indicated that there was no DD 1141 
pertaining to the veteran on file.  It appears that 
evidentiary development in this matter went no further.

When it is determined that a veteran was exposed to ionizing 
radiation as a result of claimed activities, and the veteran 
subsequently developed a radiogenic disease, and the disease 
first became manifest within the period specified in 
38 C.F.R. § 3.311(b)(5), then before its adjudication the 
claim must be referred to the Under Secretary of Benefits for 
further consideration in accordance with 38 C.F.R. 
§ 3.311(c).  This regulations indicates that the Under 
Secretary for Benefits is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health.

As the process for developing claims involving allegations of 
disability due to radiation exposure outlined in the 
regulation has not been completed, a remand for completion of 
the process is necessary.

Finally, as the veteran has not received notice regarding 
ratings of hip or skin disabilities or effective dates of 
awards (See Dingess v. Nicholson, 19 Vet. App. 473 (2006)), 
the RO will have the opportunity to correct such deficiency 
on remand.

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the veteran 
appropriate notice as to the rating of 
hip and skin disabilities and effective 
date(s) of any award of compensation in 
accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should then arrange for the 
veteran to be scheduled for a VA 
orthopedic examination.  Following 
examination of the veteran and review of 
his claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has a hip disability that was caused or 
aggravated by his service-connected knee 
disabilities.  The examiner must explain 
the rationale for the opinion given.

3.  The RO should then forward the 
veteran's claims file to the Under 
Secretary for Health for preparation of a 
dose estimate, to the extent feasible, 
based on available methodologies.

4.  The claims file should then be 
referred to the Under Secretary of 
Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c), 
including a request for an advisory 
medical opinion (on the issue of service 
connection for skin disability as a 
result of exposure to radiation) from the 
Under Secretary for Health, if necessary.

5.  The RO should then readjudicate the 
claims.  If either remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


